Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Ramsay et al. (US 20090120105 A1) discloses a system comprising: one or more circuits (processor 24) configured to: receive an indicator of a sensed touch in a virtual environment (paras. 0015-0016); determine, based on the indicator, an area of the sensed touch (e.g., a user’s arm, para. 0015); and determine, using the virtual environment properties of a virtual object (determined thermal properties underlined such as simulate a piece of metal, garment 20 will apply cold effects, while wood may be neutral temperature. In a medical simulator, surgeons can determine if organs are infected by way of temperature, para. 0016) that caused the sensed touch; and generate, based at least in part on the properties of the virtual object, a simulated touch by applying a temperature to the area of the sensed touch (processor 24 changes the thermal properties of the determined cells by generating signals to the determined group of cells to either cool or heat the cells, depending on the desired thermal effect. As a result, the user will "feel" the object against their skin, para. 
However, the closest prior art of record, namely, Ramsay et al. does not disclose “a touch simulation system including one or more circuits, the touch simulation system configured to: receive an indicator of a sensed touch in the virtual environment displayed to the user via the virtual environment goggles; determine, based on the indicator, an area of the sensed touch; determine
Dependent claims 2-9 are allowable as they depend from an allowable base independent claim 1.
Independent claims 10 and 17 are citing the same or similar subject matter and are also allowed.
Dependent claims 11-16 are allowable as they depend from an allowable base independent claim 10.
Dependent claims 18-20 are allowable as they depend from an allowable base independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”).

/THOMAS J LETT/            Primary Examiner, Art Unit 2677